Citation Nr: 0600604	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  98-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a nervous 
disability.  

2.  Entitlement to an effective date prior to May 17, 1995, 
for the grant of nonservice-connected pension.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to December 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims seeking to reopen a claim for service 
connection claim for a schizoaffective disorder, and an 
earlier effective date prior to May 17, 1995, for the award 
of nonservice-connected pension benefits.  The veteran 
subsequently initiated and perfected appeals of these 
determinations.  In July 1998, the veteran testified before a 
decision review officer at the RO.  He also requested a 
personal hearing before a Veterans Law Judge, but 
subsequently withdrew that hearing request via a signed 
statement received in February 2002.  

The veteran's claim was initially presented to the Board in 
January 1999 and again in August 2003; on each occasion, it 
was remanded for additional development.  The case has been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues on appeal.

2.  The veteran has not presented competent evidence of a 
current psychiatric disability which had its onset during 
active military service, or within a year thereafter.  

3.  In a January 1997 rating decision, the veteran was 
awarded nonservice-connected pension, effective from May 17, 
1995.  

4.  The veteran has not demonstrated eligibility for 
nonservice-connected pension prior to May 17, 1995.  


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability was not incurred in or 
aggravated by service, nor may the incurrence of a psychosis 
be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005).  

2.  The criteria for the grant of an effective date prior to 
May 17, 1995, for the award of nonservice-connected pension 
have not been met.  38 U.S.C.A. §§ 1512, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156, 3.160, 3.301, 
3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has been informed of the evidence needed to show his 
entitlement to benefits sought on appeal via RO letters 
issued in October 2002 and March 2005; and the rating 
decisions, statement of the case (SOC), supplemental 
statements of the case (SSOCs), and the Board's January 1999 
and August 2003 remand orders issued since 1998 to the 
present.  In addition, these documents provided the veteran 
with specific information relevant to the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In this 
respect, the Board notes that all private medical treatment 
records made known to VA have been obtained.  The veteran was 
also notified of the above development via the RO's letters 
and other mailings to the veteran.  No response or additional 
records have been received to the present.  The RO has also 
obtained the veteran's medical treatment records and 
examination reports from the Brecksville and Cleveland VA 
medical centers, where he has received treatment.  Thus, the 
Board finds that no additional evidence, which may aid the 
veteran's claims or might be pertinent to the bases of the 
claims, has been identified or remains outstanding, and the 
duty to assist requirement has been satisfied.  See 
Quartuccio, supra.
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claims.  By the informational letters, the rating decisions, 
the SOC and the SSOCs, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claims discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in September 1998) 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the § 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial September 1998 adjudication, the appellant has not 
been prejudiced thereby.  The content of the notices provided 
to the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

II. Service connection - Psychiatric disability

As an initial matter, the Board notes that the RO's September 
1998 rating decision found no new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for a nervous disorder.  The RO found 38 U.S.C.A. 
§ 5108 was applicable based on the same claim having been 
denied in September 1990.  Generally, a claim which has been 
previously and finally denied may only be reopened based on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); see also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (citing Barnett v. Brown, 8 Vet. App. 1, 
4, aff'd 83 F.3d 1380 (Fed. Cir. 1996)).  However, on further 
review, the Board notes that the veteran filed an October 
1990 Notice of Disagreement regarding the prior September 
1990 rating decision, and was then sent a December 1990 
Statement of the Case.  A few days later, the veteran 
submitted a written statement alleging the onset of a nervous 
disability during military service.  Such a statement, 
because it discussed the issue on appeal and was received 
within a year of the original rating decision, is accepted by 
the Board as a valid substantive appeal.  Thus, the Board 
finds the veteran perfected his appeal of the September 1990 
rating decision, and this decision never became final.  
Hence, 38 U.S.C.A. § 5108 is not applicable to the present 
case, and the veteran's claim may be considered on the 
merits.  

The veteran seeks service connection for a psychiatric 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2005).  Service 
connection may also be awarded for certain disabilities, such 
as psychoses, which manifest to a compensable degree within a 
statutorily-prescribed period of time.  38 U.S.C.A. §§ 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  As 
with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).  

In the present case, the veteran has presented competent 
medical evidence of a current diagnosis of a psychiatric 
disability.  According to VA and private medical treatment 
records, he has been diagnosed with schizophrenia, 
schizoaffective disorder, depression, and adjustment disorder 
with depressed mood.  The veteran having presented competent 
medical evidence of a current disability, the question before 
the Board is whether such a disability was incurred during 
active military service, or within a year thereafter.  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a psychiatric disability.  On 
his December 1964 service separation examination, no 
psychiatric abnormalities were noted.  Following service, the 
veteran was not treated for psychiatric symptoms until 1989, 
when he sought VA treatment for problems with anger.  Drug 
and alcohol addiction and an antisocial personality disorder 
were diagnosed.  Subsequent to the veteran's 1989 treatment, 
he has been diagnosed with schizophrenia, schizoaffective 
disorder, depression, and adjustment disorder with depressed 
mood, as noted above.  

On the occasion of a hearing on appeal at the RO, the veteran 
testified that he was not treated for an emotional disorder.  
He further noted that was not seen by a psychiatrist in 
service.  The veteran also stated that he was told in service 
that he had a personality disorder. 

While the veteran has received considerable psychiatric 
treatment from both VA and private sources post-service, no 
examiner or medical expert has suggested the veteran's 
psychiatric disabilities began during military service, or 
within a year thereafter.  The Board notes that the veteran 
first sought medical treatment for psychiatric symptoms in 
1989, approximately 25 years after service separation, and 
was not treated for a psychiatric disability in service.  
Based on such findings, service connection for a psychiatric 
disability must be denied, as a preponderance of the evidence 
is against the veteran's claim.  

The veteran has himself alleged that his current psychiatric 
disabilities were incurred during active military service; 
however, as a layperson, his opinions regarding medical 
diagnosis and/or etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In reviewing the veteran's claim, the Board notes that the 
veteran has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between his current psychiatric disabilities, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough."  Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003).  Thus, 
a VA examination is not warranted in the present case, based 
on the evidence of record.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for a psychiatric 
disability.  Competent evidence has not been presented 
indicating such a disability was incurred during active 
military service, or within a year thereafter.  In the 
absence of such evidence, service connection for a 
psychiatric disability must be denied.  As a preponderance of 
the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

III. Earlier effective date

The veteran seeks an effective date prior to May 17, 1995, 
for the award of nonservice-connected pension benefits.  
Except as otherwise provided for in circumstances not 
applicable to this case, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original or reopened claim 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (a) (West 2002); 38 C.F.R. § 3.400 (2005).  The 
effective date of an award of service connection based on new 
and material evidence after a final disallowance will be the 
date of receipt of the new claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) 
(2005).  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2005).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  It must "identify the benefit 
sought."  38 C.F.R. § 3.155(a) (2005).  VA must look to all 
communications from a claimant that may be interpreted as 
applications or claims, both formal and informal, for 
benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).  If VA fails to forward an application form to 
the claimant after receipt of an informal claim, then the 
date of the informal claim must be accepted as the date of 
claim for purposes of determining an effective date.  Id. at 
200.  However, VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

When nonservice-connected pension was initially granted in 
January 1997, the RO assigned an effective date of May 17, 
1995, the date of receipt of the veteran's application to 
reopen his nonservice-connected pension claim.  In his 
application, the veteran also stated his disabilities had 
worsened, and requested the RO obtain additional medical 
evidence relevant to his claim.  

In reviewing the claims file, the Board notes that the 
veteran had previously been denied nonservice-connected 
pension in September 1994, and was notified of this decision 
in October 1994, less than a year prior to his May 1995 
application to reopen.  As the prior September 1994 rating 
decision was not yet finalized, it remained a pending claim, 
and any additional evidence received within a year thereafter 
should have been considered as having been filed in 
conjunction with the claim pending at the beginning of the 
appeals period.  38 C.F.R. §§ 3.156(b), 3.160(c), (d) (2005).  
Because the September 1994 rating decision was triggered by a 
claim received March 30, 1994, this date should be construed 
as the veteran's pending date of claim.  

Nonetheless, the veteran must also establish eligibility for 
nonservice-connected pension at that time in order for an 
effective date prior to May 17, 1995, to be awarded.  Review 
of the record does not indicate the veteran was permanently 
and totally disabled prior to that date.  Admittedly, the 
veteran was treated on multiple occasions in the past for 
drug and alcohol abuse.  However, the RO has properly 
determined that these disabilities are due to willful 
misconduct.  38 C.F.R. § 3.301(c)(2) provides that alcohol 
abuse is considered willful misconduct (thus precluding 
pension benefits) but that "[o]rganic diseases and 
disabilities which are a secondary result of the chronic use 
of alcohol as a beverage, whether out of compulsion or 
otherwise, will not be considered of willful misconduct 
origin."  38 C.F.R. § 3.301(c)(3) contains similar language 
applicable to drug abuse.  38 C.F.R. § 3.301(c) (2005).  
Therefore, alcohol dependence and substance abuse are deemed 
by statute to be the result of willful misconduct and cannot 
themselves be considered as a disability for purposes of 
pension benefits.  

In order to demonstrate eligibility prior to May 17, 1995, 
for nonservice-connected pension, the veteran must show 
permanent and total disability due to reasons other than the 
veteran's drug and alcohol addiction.  38 U.S.C.A. § 1521 
provides that pension is payable to a veteran who served for 
90 days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
which are not the result of the veteran's willful misconduct.  
38 U.S.C.A. § 1521 (West 2002).  

However, the medical evidence of record does not indicate the 
veteran was totally disabled secondary to psychiatric 
disability other than substance abuse.  On hospitalization at 
a private facility in November 1992, his primary diagnosis 
was of cocaine abuse, with sociopathic personality disorder 
listed as s secondary diagnosis.  Likewise, the veteran was 
hospitalized at a VA medical center in April 1994 for 
"stabilization for withdrawal from alcohol and cocaine", 
and cocaine and alcohol dependence was diagnosed.  An 
adjustment disorder with depressed mood was also noted as a 
secondary diagnosis, but this disability was not noted to be 
totally disabling in and of itself.  The remainder of the 
veteran's medical treatment records prior to May 1995 also do 
not reflect total and permanent disability secondary to 
psychiatric disability other than substance abuse.  

Evidence received pursuant to the May 17, 1995 
correspondence, included a medical evaluation from the Social 
Security Administration indicating that the veteran's mental 
impairment restricted his daily activities to a marked 
degree.  It was further pointed out that he had had repeated 
episodes of deterioration and decompensation in a work or 
work-like setting causing withdrawal from the situation.  
Such episodes were noted to cause an exacerbation of signs or 
symptoms including deterioration of adaptive behavior.

Therefore, as eligibility for nonservice-connected pension 
prior to May 17, 1995, has not been established, the 
veteran's claim for an earlier effective date must be denied.  

In conclusion, the preponderance of the evidence is against 
the veteran's claim for an effective date prior to May 17, 
1995, for the award of nonservice-connected pension, as he 
has not established eligibility prior to that date.  The 
veteran has not demonstrated that he was totally and 
permanently disabled due to disability other than substance 
abuse prior to May 17, 1995; therefore, his claim must be 
denied.  As a preponderance of the evidence is against the 
award of an earlier effective date, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  




ORDER

Service connection for a psychiatric disability is denied.  

An effective date prior to May 17, 1995, for the award of 
nonservice-connected pension is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


